Title: From Thomas Jefferson to John Barnes, 25 September 1798
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello Sep. 25. 98
          
          I wrote you last on the 31st. of Aug. acknoleging your’s of Aug. 9. that of the 11th. of Aug. did not get to me till the 4th. inst. having been 24. days on it’s passage owing to the derangement of our post which still continues & almost annihilates all benefit from it. it does not, I believe affect the passage of letters from hence to Philadelphia. by the time you recieve this you will be able to draw from the treasury my quarter’s salary. I also now inclose you a letter in the usual form to the Comptroller for mr Short’s quarter. these sums will replace your advances for me, and enable you to pay Joseph Roberts a further sum of 369.50 D for his  last nail rod forwarded to me, which will be due the 1st. of October, which be so good as to do.
          The letter promised in yours of Aug. 11. is not yet come to hand. it is of no consequence on account of the trifle which was to be the subject of it, but it’s delay gives me fears for your health. in fact I hope you have had the prudence to leave the city. the mortality of the fever this year, and it’s seising on every part of the city renders it quite unsafe to be in any part of it. what will be the effects of these visitations on that place? it will naturally deter […]. but will it not also drive off some of the present inhabitants […] of what descriptions?—I hope I shall hear from you [so that I may?] be relieved from my fears for you personally. I am with […] esteem Dear Sir
          Your friend & servt.
          
            Th: Jefferson
          
        